
	
		II
		110th CONGRESS
		2d Session
		S. 2554
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Mr. Kennedy (for
			 himself, Mr. Leahy,
			 Mr. Dodd, Mr.
			 Bingaman, Mr. Kerry,
			 Mr. Harkin, Ms.
			 Mikulski, Mr. Akaka,
			 Mrs. Boxer, Mr.
			 Feingold, Mrs. Murray,
			 Mr. Durbin, Mr.
			 Schumer, Ms. Cantwell,
			 Mrs. Clinton, Mr. Lautenberg, Mr.
			 Obama, Mr. Menendez,
			 Mr. Cardin, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To restore, reaffirm, and reconcile legal rights and
		  remedies under civil rights statutes.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Rights Act of
			 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—NONDISCRIMINATION IN FEDERALLY FUNDED PROGRAMS AND
				ACTIVITIES
				Subtitle A—Private Rights of Action and the Disparate Impact
				Standard of Proof
				Sec. 101. Findings.
				Sec. 102. Prohibited discrimination.
				Sec. 103. Rights of action.
				Sec. 104. Right of recovery.
				Sec. 105. Construction.
				Sec. 106. Effective date.
				Subtitle B—Harassment
				Sec. 111. Findings.
				Sec. 112. Right of recovery.
				Sec. 113. Construction.
				Sec. 114. Effective date.
				TITLE II—EMPLOYER ACCOUNTABILITY FOR DISCRIMINATION BASED ON
				MILITARY SERVICE
				Sec. 201. Amendment to the Uniformed Services Employment and
				Reemployment Rights Act of 1994.
				TITLE III—EMPLOYER ACCOUNTABILITY FOR AGE
				DISCRIMINATION
				Sec. 301. Short title.
				Sec. 302. Findings.
				Sec. 303. Purposes.
				Sec. 304. Remedies for State employees.
				Sec. 305. Disparate impact claims.
				Sec. 306. Effective date.
				TITLE IV—IMPROVED ACCOUNTABILITY FOR OTHER VIOLATIONS OF CIVIL
				RIGHTS AND WORKERS’ RIGHTS
				Subtitle A—Air Carrier Access Act of 1986
				Amendment
				Sec. 401. Findings.
				Sec. 402. Civil action.
				Subtitle B—Prevailing Party
				Sec. 411. Short title.
				Sec. 412. Definition of prevailing party.
				Subtitle C—Arbitration
				Sec. 421. Short title.
				Sec. 422. Amendment to Federal Arbitration Act.
				Sec. 423. Unenforceability of arbitration clauses in employment
				contracts.
				Sec. 424. Application of amendments.
				Subtitle D—Expert Witness Fees
				Sec. 431. Purpose.
				Sec. 432. Findings.
				Sec. 433. Effective provisions.
				Subtitle E—Equal Remedies Act of 2008
				Sec. 441. Short title.
				Sec. 442. Equalization of remedies.
				Subtitle F—Prohibitions Against Sex Discrimination
				Sec. 451. Findings.
				Sec. 452. Enhanced enforcement of equal pay
				requirements.
				Subtitle G—Protections for Workers
				Chapter 1—Protection for Undocumented Workers
				Sec. 461. Findings.
				Sec. 462. Continued application of backpay
				remedies.
				Chapter 2—Fair Labor Standards Act Amendments
				Sec. 466. Short title.
				Sec. 467. Findings.
				Sec. 468. Purposes.
				Sec. 469. Remedies for State employees.
			
		INONDISCRIMINATION
			 IN FEDERALLY FUNDED PROGRAMS AND ACTIVITIES
			APrivate Rights of
			 Action and the Disparate Impact Standard of Proof
				101.FindingsCongress finds the following:
					(1)This subtitle is
			 made necessary by a decision of the Supreme Court in Alexander v. Sandoval, 532
			 U.S. 275 (2001) that significantly impairs statutory protections against
			 discrimination that Congress has erected over a period of almost 4 decades. The
			 Sandoval decision undermines these statutory protections by stripping victims
			 of discrimination (defined under regulations that Congress required Federal
			 departments and agencies to promulgate to implement title VI of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000d et seq.)) of the right to bring action in Federal court to redress the
			 discrimination.
					(2)The Sandoval
			 decision contradicts settled expectations created by title VI of the
			 Civil Rights Act of 1964, title IX
			 of the Education Amendments of 1972 (also known as the Patsy Takemoto
			 Mink Equal Opportunity in Education Act) (20 U.S.C. 1681 et seq.), the
			 Age Discrimination Act of 1975 (42
			 U.S.C. 6101 et seq.), and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)
			 (collectively referred to in this Act as the covered civil rights
			 provisions). The covered civil rights provisions were designed to
			 establish and make effective the rights of persons to be free from
			 discrimination on the part of entities that are subject to 1 or more of the
			 covered civil rights provisions, as appropriate (referred to in this Act as
			 covered entities). In 1964 Congress adopted title VI of the
			 Civil Rights Act of 1964 to ensure
			 that Federal dollars would not be used to subsidize or support programs or
			 activities that discriminated on racial, color, or national origin grounds. In
			 the years that followed, Congress extended these protections by enacting laws
			 barring discrimination in federally funded education activities on the basis of
			 sex in title IX of the Education Amendments of 1972, and discrimination in
			 federally funded activities on the basis of age in the
			 Age Discrimination Act of 1975 and
			 disability in section 504 of the Rehabilitation
			 Act of 1973.
					(3)All of the
			 statutes cited in this section were designed to confer a benefit on persons
			 subject to discrimination. As Congress has consistently recognized, effective
			 enforcement of the statutes and protection of the rights guaranteed under the
			 statutes depend heavily on the efforts of private attorneys general. Congress
			 acknowledged that it could not secure compliance solely through administrative
			 efforts and enforcement actions initiated by the Attorney General. Newman v.
			 Piggie Park Enterprises, 390 U.S. 400 (1968) (per curiam).
					(4)The Supreme Court
			 has made it clear that individuals suffering discrimination under these
			 statutes have a private right of action in the Federal courts, and that this is
			 necessary for effective protection of the law, although Congress did not make
			 such a right of action explicit in the statute involved. Cannon v. University
			 of Chicago, 441 U.S. 677 (1979).
					(5)Furthermore, for
			 effective enforcement of the statutes cited in this section, it is necessary
			 that the private right of action include a means to challenge all forms of
			 discrimination that are prohibited by the statutes, including practices that
			 have a disparate impact and are not justified as necessary to achieve the
			 legitimate goals of programs or activities supported by Federal financial
			 assistance.
					(6)By reinstating a
			 private right of action to challenge disparate impact discrimination under
			 title VI of the Civil Rights Act of
			 1964 (42 U.S.C. 2000d et seq.) and confirming that right for other
			 civil rights statutes, Congress is not acting in a manner that would expose
			 covered entities to unfair findings of discrimination. The legal standard for a
			 disparate impact claim has never been structured so that a finding of
			 discrimination could be based on numerical imbalance alone.
					(7)In contrast, a
			 failure to reinstate or confirm a private right of action would leave
			 vindication of the rights to equality of opportunity solely to Federal
			 agencies. Action by Congress to specify a private right of action is necessary
			 to ensure that persons will have a remedy if they are denied equal access to
			 education, housing, health, environmental protection, transportation, and many
			 other programs and services by practices of covered entities that result in
			 discrimination.
					(8)As a result of
			 the Supreme Court’s decision in Sandoval, courts have dismissed numerous claims
			 brought under the regulations promulgated pursuant to title VI of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000d et seq.) that challenged actions with an unjustified discriminatory
			 effect. Although the Sandoval Court did not address title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.), lower courts have similarly
			 dismissed claims under such title.
					(9)Section 504 of
			 the Rehabilitation Act of 1973 (29
			 U.S.C. 794) has received different treatment by the Supreme Court. In Alexander
			 v. Choate, 469 U.S. 287 (1985), the Court proceeded on the assumption that the
			 statute itself prohibited some actions that had a disparate impact on
			 handicapped individuals—an assumption borne out by congressional statements
			 made during passage of the Act. In Sandoval, the Court appeared to accept this
			 principle of Alexander. Moreover, the Supreme Court explicitly recognized
			 congressional approval of the regulations promulgated to implement section 504
			 of the Rehabilitation Act of 1973 in
			 Consolidated Rail Corp. v. Darrone, 465 U.S. 624, 634 (1984). Relying on the
			 validity of the regulations, Congress incorporated the regulations into the
			 statutory requirements of section 204 of the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12134). Thus it does not appear at this time that there is a
			 risk that the private right of action to challenge disparate impact
			 discrimination under section 504 of the Rehabilitation Act of 1973 will become
			 unavailable.
					(10)The right to
			 maintain a private right of action under a provision added to a statute under
			 this subtitle will be effectuated by a waiver of sovereign immunity in the same
			 manner as sovereign immunity is waived under the remaining provisions of that
			 statute.
					102.Prohibited
			 discrimination
					(a)Civil Rights Act of 1964Section
			 601 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000d) is amended—
						(1)by striking
			 No and inserting (a) No; and
						(2)by adding at the
			 end the following:
							
								(b)(1)(A)Discrimination
				(including exclusion from participation and denial of benefits) based on
				disparate impact is established under this title only if—
											(i)a person aggrieved by discrimination
				on the basis of race, color, or national origin (referred to in this title as
				an aggrieved person) demonstrates that an entity subject to this
				title (referred to in this title as a covered entity) has a
				policy or practice that causes a disparate impact on the basis of race, color,
				or national origin and the covered entity fails to demonstrate that the
				challenged policy or practice is related to and necessary to achieve the
				nondiscriminatory goals of the program or activity alleged to have been
				operated in a discriminatory manner; or
											(ii)the aggrieved person demonstrates
				(consistent with the demonstration required under title VII with respect to an
				alternative employment practice) that a less discriminatory
				alternative policy or practice exists, and the covered entity refuses to adopt
				such alternative policy or practice.
											(B)(i)With respect to
				demonstrating that a particular policy or practice causes a disparate impact as
				described in subparagraph (A)(i), the aggrieved person shall demonstrate that
				each particular challenged policy or practice causes a disparate impact, except
				that if the aggrieved person demonstrates to the court that the elements of a
				covered entity’s decisionmaking process are not capable of separation for
				analysis, the decisionmaking process may be analyzed as 1 policy or
				practice.
											(ii)If the covered entity demonstrates
				that a specific policy or practice does not cause the disparate impact, the
				covered entity shall not be required to demonstrate that such policy or
				practice is necessary to achieve the goals of its program or activity.
											(2)A demonstration that a policy or
				practice is necessary to achieve the goals of a program or activity may not be
				used as a defense against a claim of intentional discrimination under this
				title.
									(3)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
									.
						(b)Education
			 Amendments of 1972Section 901 of the Education Amendments of
			 1972 (20 U.S.C. 1681) is amended—
						(1)by redesignating
			 subsection (c) as subsection (e); and
						(2)by inserting
			 after subsection (b) the following:
							
								(c)(1)(A)Subject to the
				conditions described in paragraphs (1) through (9) of subsection (a),
				discrimination (including exclusion from participation and denial of benefits)
				based on disparate impact is established under this title only if—
											(i)a person aggrieved by discrimination
				on the basis of sex (referred to in this title as an aggrieved
				person) demonstrates that an entity subject to this title (referred to
				in this title as a covered entity) has a policy or practice that
				causes a disparate impact on the basis of sex and the covered entity fails to
				demonstrate that the challenged policy or practice is related to and necessary
				to achieve the nondiscriminatory goals of the program or activity alleged to
				have been operated in a discriminatory manner; or
											(ii)the aggrieved person demonstrates
				(consistent with the demonstration required under title VII of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000e et seq.) with respect to an alternative employment
				practice) that a less discriminatory alternative policy or practice
				exists, and the covered entity refuses to adopt such alternative policy or
				practice.
											(B)(i)With respect to
				demonstrating that a particular policy or practice causes a disparate impact as
				described in subparagraph (A)(i), the aggrieved person shall demonstrate that
				each particular challenged policy or practice causes a disparate impact, except
				that if the aggrieved person demonstrates to the court that the elements of a
				covered entity’s decisionmaking process are not capable of separation for
				analysis, the decisionmaking process may be analyzed as 1 policy or
				practice.
											(ii)If the covered entity demonstrates
				that a specific policy or practice does not cause the disparate impact, the
				covered entity shall not be required to demonstrate that such policy or
				practice is necessary to achieve the goals of its program or activity.
											(2)A demonstration that a policy or
				practice is necessary to achieve the goals of a program or activity may not be
				used as a defense against a claim of intentional discrimination under this
				title.
									(3)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
									.
						(c)Age Discrimination Act of
			 1975Section 303 of the
			 Age Discrimination Act of 1975 (42
			 U.S.C. 6102) is amended—
						(1)by striking
			 Pursuant and inserting (a) Pursuant; and
						(2)by adding at the
			 end the following:
							
								(b)(1)(A)Subject to the
				conditions described in subsections (b) and (c) of section 304, discrimination
				(including exclusion from participation and denial of benefits) based on
				disparate impact is established under this title only if—
											(i)a person aggrieved by discrimination
				on the basis of age (referred to in this title as an aggrieved
				person) demonstrates that an entity subject to this title (referred to
				in this title as a covered entity) has a policy or practice that
				causes a disparate impact on the basis of age and the covered entity fails to
				demonstrate that the challenged policy or practice is related to and necessary
				to achieve the nondiscriminatory goals of the program or activity alleged to
				have been operated in a discriminatory manner; or
											(ii)the aggrieved person demonstrates
				(consistent with the demonstration required under title VII of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000e et seq.) with respect to an alternative employment
				practice) that a less discriminatory alternative policy or practice
				exists, and the covered entity refuses to adopt such alternative policy or
				practice.
											(B)(i)With respect to
				demonstrating that a particular policy or practice causes a disparate impact as
				described in subparagraph (A)(i), the aggrieved person shall demonstrate that
				each particular challenged policy or practice causes a disparate impact, except
				that if the aggrieved person demonstrates to the court that the elements of a
				covered entity’s decisionmaking process are not capable of separation for
				analysis, the decisionmaking process may be analyzed as 1 policy or
				practice.
											(ii)If the covered entity demonstrates
				that a specific policy or practice does not cause the disparate impact, the
				covered entity shall not be required to demonstrate that such policy or
				practice is necessary to achieve the goals of its program or activity.
											(2)A demonstration that a policy or
				practice is necessary to achieve the goals of a program or activity may not be
				used as a defense against a claim of intentional discrimination under this
				title.
									(3)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
									.
						103.Rights of
			 action
					(a)Civil Rights Act of 1964Section
			 602 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000d–1) is amended—
						(1)by inserting
			 (a) before Each Federal department and agency which is
			 empowered; and
						(2)by adding at the
			 end the following:
							
								(b)Any person
				aggrieved by the failure of a covered entity to comply with this title,
				including any regulation promulgated pursuant to this title, may bring a civil
				action in any Federal or State court of competent jurisdiction to enforce such
				person’s
				rights.
								.
						(b)Education
			 Amendments of 1972Section 902 of the Education Amendments of
			 1972 (20 U.S.C. 1682) is amended—
						(1)by inserting
			 (a) before Each Federal department and agency which is
			 empowered; and
						(2)by adding at the
			 end the following:
							
								(b)Any person
				aggrieved by the failure of a covered entity to comply with this title,
				including any regulation promulgated pursuant to this title, may bring a civil
				action in any Federal or State court of competent jurisdiction to enforce such
				person’s
				rights.
								.
						(c)Age Discrimination Act of
			 1975Section 305(e) of the
			 Age Discrimination Act of 1975 (42
			 U.S.C. 6104(e)) is amended in the first sentence of paragraph (1), by striking
			 this Act and inserting this title, including a regulation
			 promulgated to carry out this title,.
					104.Right of
			 recovery
					(a)Civil Rights Act of 1964Title
			 VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000d et seq.) is amended by inserting after section 602 the
			 following:
						
							602A.Actions
				brought by aggrieved persons
								(a)Claims Based on
				Proof of Intentional DiscriminationIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful intentional discrimination (not a practice that is unlawful because of
				its disparate impact) prohibited under this title (including its implementing
				regulations), the aggrieved person may recover equitable and legal relief
				(including compensatory and punitive damages), attorney’s fees (including
				expert fees), and costs, except that punitive damages are not available against
				a government, government agency, or political subdivision.
								(b)Claims Based on
				the Disparate Impact Standard of ProofIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful discrimination based on disparate impact prohibited under this title
				(including its implementing regulations), the aggrieved person may recover
				equitable relief, attorney’s fees (including expert fees), and
				costs.
								.
					(b)Education
			 Amendments of 1972Title IX of the Education Amendments of 1972
			 (20 U.S.C. 1681 et seq.) is amended by inserting after section 902 the
			 following:
						
							902A.Actions
				brought by aggrieved persons
								(a)Claims Based on
				Proof of Intentional DiscriminationIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful intentional discrimination (not a practice that is unlawful because of
				its disparate impact) prohibited under this title (including its implementing
				regulations), the aggrieved person may recover equitable and legal relief
				(including compensatory and punitive damages), attorney’s fees (including
				expert fees), and costs, except that punitive damages are not available against
				a government, government agency, or political subdivision.
								(b)Claims Based on
				the Disparate Impact Standard of ProofIn an action brought by an
				aggrieved person under this title against a covered entity who has engaged in
				unlawful discrimination based on disparate impact prohibited under this title
				(including its implementing regulations), the aggrieved person may recover
				equitable relief, attorney’s fees (including expert fees), and
				costs.
								.
					(c)Age Discrimination Act of 1975
						(1)In
			 generalSection 305 of the Age
			 Discrimination Act of 1975 (42 U.S.C. 6104) is amended by adding at
			 the end the following:
							
								(g)(1)In an action brought by
				an aggrieved person under this title against a covered entity who has engaged
				in unlawful intentional discrimination (not a practice that is unlawful because
				of its disparate impact) prohibited under this title (including its
				implementing regulations), the aggrieved person may recover equitable and legal
				relief (including compensatory and punitive damages), attorney’s fees
				(including expert fees), and costs, except that punitive damages are not
				available against a government, government agency, or political
				subdivision.
									(2)In an action brought by an aggrieved
				person under this title against a covered entity who has engaged in unlawful
				discrimination based on disparate impact prohibited under this title (including
				its implementing regulations), the aggrieved person may recover equitable
				relief, attorney’s fees (including expert fees), and
				costs.
									.
						(2)Conformity of
			 ada with title vi and title ix
							(A)Eliminating
			 waiver of right to fees if not requested in complaintSection
			 305(e)(1) of the Age Discrimination Act of
			 1975 (42 U.S.C. 6104(e)) is amended—
								(i)by
			 striking to enjoin a violation and inserting to redress a
			 violation; and
								(ii)by
			 striking the second sentence and inserting the following: The Court
			 shall award the costs of suit, including a reasonable attorney’s fee (including
			 expert fees), to the prevailing plaintiff..
								(B)Eliminating
			 unnecessary mandates: to exhaust administrative remedies; and to delay suit
			 longer than 180 days to obtain agency reviewSection 305(f) of
			 the Age Discrimination Act of 1975
			 (42 U.S.C. 6104(f)) is amended by striking With respect to actions
			 brought for relief based on an alleged violation of the provisions of this
			 title, and inserting Actions brought for relief based on an
			 alleged violation of the provisions of this title may be initiated in a court
			 of competent jurisdiction, pursuant to section 305(e), or before the relevant
			 Federal department or agency. With respect to such actions brought initially
			 before the relevant Federal department or agency,.
							(C)Eliminating
			 duplicative reasonableness requirement; clarifying that
			 reasonable factors other than age is defense to a disparate
			 impact claim, not an exception to ada coverageSection 304(b)(1)
			 of the Age Discrimination Act of
			 1975 (42 U.S.C. 6103(b)(1)) is amended by striking
			 involved— and all that follows through the period and inserting
			 involved such action reasonably takes into account age as a factor
			 necessary to the normal operation or the achievement of any statutory objective
			 of such program or activity..
							(d)Rehabilitation Act of 1973Section
			 504 of the Rehabilitation Act of 1973
			 (29 U.S.C. 794) is amended by adding at the end the following:
						
							(e)(1)In an action brought by
				a person aggrieved by discrimination on the basis of disability (referred to in
				this section as an aggrieved person) under this section against
				an entity subject to this section (referred to in this section as a
				covered entity) who has engaged in unlawful intentional
				discrimination (not a practice that is unlawful because of its disparate
				impact) prohibited under this section (including its implementing regulations),
				the aggrieved person may recover equitable and legal relief (including
				compensatory and punitive damages), attorney’s fees (including expert fees),
				and costs, except that punitive damages are not available against a government,
				government agency, or political subdivision.
								(2)In an action brought by an aggrieved
				person under this section against a covered entity who has engaged in unlawful
				discrimination based on disparate impact prohibited under this section
				(including its implementing regulations), the aggrieved person may recover
				equitable relief, attorney’s fees (including expert fees), and
				costs.
								.
					105.Construction
					(a)ReliefNothing
			 in this subtitle, including any amendment made by this subtitle, shall be
			 construed to limit the scope of, or the relief available under, section 504 of
			 the Rehabilitation Act of 1973 (29
			 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.), or any other provision of law.
					(b)DefendantsNothing
			 in this subtitle, including any amendment made by this subtitle, shall be
			 construed to limit the scope of the class of persons who may be subjected to
			 civil actions under the covered civil rights provisions.
					106.Effective
			 date
					(a)In
			 GeneralThis subtitle, and the amendments made by this subtitle,
			 take effect on the date of enactment of this Act.
					(b)ApplicationThis
			 subtitle, and the amendments made by this subtitle, apply to all actions or
			 proceedings pending on or after the date of enactment of this Act.
					BHarassment
				111.FindingsCongress finds the following:
					(1)As the Supreme
			 Court has held, covered entities are liable for harassment on the basis of sex
			 under their education programs and activities under title IX of the Education
			 Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this subtitle as
			 title IX). Franklin v. Gwinnett County Public Schools, 503 U.S.
			 60, 75 (1992) (damages remedy available for harassment of student by a teacher
			 coach); Davis v. Monroe County Board of Education, 526 U.S. 629, 633 (1999)
			 (authorizing damages action against school board for student-on-student sexual
			 harassment).
					(2)Courts have
			 confirmed that covered entities are liable for harassment on the basis of race,
			 color, or national origin under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.) (referred to in this subtitle as title VI), e.g., Bryant
			 v. Independent School District No. I–38, 334 F.3d 928 (10th Cir. 2003)
			 (liability for student-on-student racial harassment). Moreover, judicial
			 interpretation of the similarly worded Age
			 Discrimination Act of 1975 (42 U.S.C. 6101 et seq.) and section 504
			 of the Rehabilitation Act of 1973 (29
			 U.S.C. 794) has tracked that of title VI and title IX.
					(3)As these courts
			 have properly recognized, harassment on a prohibited basis under a program or
			 activity, whether perpetrated by employees or agents of the program or
			 activity, by peers of the victim, or by others who conduct harassment under the
			 program or activity, is a form of unlawful and intentional discrimination that
			 inflicts substantial harm on beneficiaries of the program or activity and
			 violates the obligation of a covered entity to maintain a nondiscriminatory
			 environment.
					(4)In a 5 to 4
			 ruling, the Supreme Court held that students subjected to sexual harassment may
			 receive a damages remedy under title IX only when school officials have
			 actual notice of the harassment and are deliberately
			 indifferent to it. Gebser v. Lago Vista Independent School District,
			 524 U.S. 274 (1998). See also Davis v. Monroe County Board of Education, 526
			 U.S. 629 (1999).
					(5)The standard
			 delineated in Gebser and followed in Davis has been applied by lower courts
			 regarding the liability of covered entities for damages for harassment based on
			 race, color, or national origin under title VI. E.g., Bryant v. Independent
			 School District No. I–38, 334 F.3d 928 (10th Cir. 2003). Because of the
			 similarities in the wording and interpretation of the underlying statutes, this
			 standard may be applied to claims for damages brought under the
			 Age Discrimination Act of 1975 (42
			 U.S.C. 6101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) as
			 well.
					(6)Although they do
			 not affect the relevant standards for individuals to obtain injunctive and
			 equitable relief for harassment on the basis of race, color, sex, national
			 origin, age, or disability under covered programs and activities, Gebser and
			 its progeny severely limit the availability of remedies for such individuals by
			 imposing new, more stringent standards for recovery of damages under title VI
			 and title IX, and potentially under the Age
			 Discrimination Act of 1975 and section 504 of the
			 Rehabilitation Act of 1973. Yet in
			 many cases, damages are the only remedy that would effectively rectify past
			 harassment.
					(7)As recognized by
			 the dissenters in Gebser, these limitations on effective relief thwart
			 Congress’s underlying purpose to protect students from harassment.
					(8)The rulings in
			 Gebser and its progeny create an incentive for covered entities to insulate
			 themselves from knowledge of harassment on the basis of race, color, sex,
			 national origin, age, or disability rather than adopting and enforcing
			 practices that will minimize the danger of such harassment. The rulings thus
			 undermine the purpose of prohibitions on discrimination in the civil rights
			 laws: to induce [covered programs or activities] to adopt and enforce
			 practices that will minimize the danger that vulnerable students [or other
			 beneficiaries] will be exposed to such odious behavior. Gebser, 524
			 U.S. at 300 (Stevens, J., dissenting).
					(9)(A)Legislative action is
			 necessary and appropriate to reverse Gebser and its progeny and restore the
			 availability of a full range of remedies for harassment based on race, color,
			 sex, national origin, age, or disability.
						(B)Restoring the availability of a full
			 range of remedies for harassment will—
							(i)ensure that students and other
			 beneficiaries of federally funded programs and activities have protection from
			 harassment on the basis of race, color, sex, national origin, age, or
			 disability that is comparable in strength and effectiveness to that available
			 to employees under title VII of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e et seq.), the Age Discrimination
			 in Employment Act of 1967 (29 U.S.C. 621 et seq.), and title I of the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.);
							(ii)encourage covered entities to
			 adopt and enforce meaningful policies and procedures to prevent and remedy
			 harassment;
							(iii)deter incidents of harassment;
			 and
							(iv)provide appropriate remedies for
			 discrimination.
							(10)Congress has the
			 same affirmative powers to enact legislation restoring the availability of a
			 full range of remedies for harassment as it did to enact the underlying
			 statutory prohibitions on harassment, including powers under section 5 of the
			 14th amendment and section 8 of article I of the Constitution.
					(11)The right to
			 maintain a private right of action under a provision added to a statute under
			 this subtitle will be effectuated by a waiver of sovereign immunity in the same
			 manner as sovereign immunity is waived under the remaining provisions of that
			 statute.
					112.Right of
			 recovery
					(a)Civil Rights Act of 1964Section
			 602A of the Civil Rights Act of
			 1964, as added by section 104, is amended by adding at the end the
			 following:
						
							(c)Claims Based on
				Harassment
								(1)Right of
				recoveryIn an action brought against a covered entity by
				(including on behalf of) an aggrieved person who has been subjected to unlawful
				harassment under a program or activity, the aggrieved person may recover
				equitable and legal relief (including compensatory and punitive damages subject
				to the provisions of paragraph (2)), attorney’s fees (including expert fees),
				and costs.
								(2)Availability of
				damages
									(A)Tangible action
				by agent or employeeIf an agent or employee of a covered entity
				engages in unlawful harassment under a program or activity that results in a
				tangible action to the aggrieved person, damages shall be available against the
				covered entity.
									(B)No tangible
				action by agent or employeeIf an agent or employee of a covered
				entity engages in unlawful harassment under a program or activity that results
				in no tangible action to the aggrieved person, no damages shall be available
				against the covered entity if it can demonstrate that—
										(i)it exercised
				reasonable care to prevent and correct promptly any harassment based on race,
				color, or national origin; and
										(ii)the aggrieved
				person unreasonably failed to take advantage of preventive or corrective
				opportunities offered by the covered entity that—
											(I)would likely have
				provided redress and avoided the harm described by the aggrieved person;
				and
											(II)would not have
				exposed the aggrieved person to undue risk, effort, or expense.
											(C)Harassment by
				third partyIf a person who is not an agent or employee of a
				covered entity subjects an aggrieved person to unlawful harassment under a
				program or activity, and the covered entity involved knew or should have known
				of the harassment, no damages shall be available against the covered entity if
				it can demonstrate that it exercised reasonable care to prevent and correct
				promptly any harassment based on race, color, or national origin.
									(D)DemonstrationFor
				purposes of subparagraphs (B) and (C), a showing that the covered entity has
				exercised reasonable care to prevent and correct promptly any harassment based
				on race, color, or national origin includes a demonstration by the covered
				entity that it has—
										(i)established,
				adequately publicized, and enforced an effective, comprehensive, harassment
				prevention policy and complaint procedure that is likely to provide redress and
				avoid harm without exposing the person subjected to the harassment to undue
				risk, effort, or expense;
										(ii)undertaken
				prompt, thorough, and impartial investigations pursuant to its complaint
				procedure; and
										(iii)taken immediate
				and appropriate corrective action designed to stop harassment that has
				occurred, correct its effects on the aggrieved person, and ensure that the
				harassment does not recur.
										(E)Punitive
				damagesPunitive damages shall not be available under this
				subsection against a government, government agency, or political
				subdivision.
									(3)DefinitionsAs
				used in this subsection:
									(A)DemonstratesThe
				term demonstrates means meets the burdens of production and
				persuasion.
									(B)Tangible
				actionThe term tangible action means—
										(i)a
				significant adverse change in an individual’s status caused by an agent or
				employee of a covered entity with regard to the individual’s participation in,
				access to, or enjoyment of, the benefits of a program or activity; or
										(ii)an explicit or
				implicit condition by an agent or employee of a covered entity on an
				individual’s participation in, access to, or enjoyment of, the benefits of a
				program or activity based on the individual’s submission to the
				harassment.
										(C)Unlawful
				harassmentThe term unlawful harassment means
				harassment that is unlawful under this
				title.
									.
					(b)Education
			 Amendments of 1972Section 902A of the
			 Civil Rights Act of 1964, as added
			 by section 104, is amended by adding at the end the following:
						
							(c)Claims Based on
				Harassment
								(1)Right of
				recoveryIn an action brought against a covered entity by
				(including on behalf of) an aggrieved person who has been subjected to unlawful
				harassment under a program or activity, the aggrieved person may recover
				equitable and legal relief (including compensatory and punitive damages subject
				to the provisions of paragraph (2)), attorney’s fees (including expert fees),
				and costs.
								(2)Availability of
				damages
									(A)Tangible action
				by agent or employeeIf an agent or employee of a covered entity
				engages in unlawful harassment under a program or activity that results in a
				tangible action to the aggrieved person, damages shall be available against the
				covered entity.
									(B)No tangible
				action by agent or employeeIf an agent or employee of a covered
				entity engages in unlawful harassment under a program or activity that results
				in no tangible action to the aggrieved person, no damages shall be available
				against the covered entity if it can demonstrate that—
										(i)it exercised
				reasonable care to prevent and correct promptly any harassment based on sex;
				and
										(ii)the aggrieved
				person unreasonably failed to take advantage of preventive or corrective
				opportunities offered by the covered entity that—
											(I)would likely have
				provided redress and avoided the harm described by the aggrieved person;
				and
											(II)would not have
				exposed the aggrieved person to undue risk, effort, or expense.
											(C)Harassment by
				third partyIf a person who is not an agent or employee of a
				covered entity subjects an aggrieved person to unlawful harassment under a
				program or activity, and the covered entity knew or should have known of the
				harassment, no damages shall be available against the covered entity if it can
				demonstrate that it exercised reasonable care to prevent and correct promptly
				any harassment based on sex.
									(D)DemonstrationFor
				purposes of subparagraphs (B) and (C), a showing that the covered entity has
				exercised reasonable care to prevent and correct promptly any harassment based
				on sex includes a demonstration by the covered entity that it has—
										(i)established,
				adequately publicized, and enforced an effective, comprehensive, harassment
				prevention policy and complaint procedure that is likely to provide redress and
				avoid harm without exposing the person subjected to the harassment to undue
				risk, effort, or expense;
										(ii)undertaken
				prompt, thorough, and impartial investigations pursuant to its complaint
				procedure; and
										(iii)taken immediate
				and appropriate corrective action designed to stop harassment that has
				occurred, correct its effects on the aggrieved person, and ensure that the
				harassment does not recur.
										(E)Punitive
				damagesPunitive damages shall not be available under this
				subsection against a government, government agency, or political
				subdivision.
									(3)DefinitionsAs
				used in this subsection:
									(A)DemonstratesThe
				term demonstrates means meets the burdens of production and
				persuasion.
									(B)Tangible
				actionThe term tangible action means—
										(i)a
				significant adverse change in an individual’s status caused by an agent or
				employee of a covered entity with regard to the individual’s participation in,
				access to, or enjoyment of, the benefits of a program or activity; or
										(ii)an explicit or
				implicit condition by an agent or employee of a covered entity on an
				individual’s participation in, access to, or enjoyment of, the benefits of a
				program or activity based on the individual’s submission to the
				harassment.
										(C)Unlawful
				harassmentThe term unlawful harassment means
				harassment that is unlawful under this
				title.
									.
					(c)Age Discrimination Act of
			 1975Section 305(g) of the
			 Age Discrimination Act of 1975, as
			 added by section 104, is amended by adding at the end the following:
						
							(3)(A)If an action brought
				against a covered entity by (including on behalf of) an aggrieved person who
				has been subjected to unlawful harassment under a program or activity, the
				aggrieved person may recover equitable and legal relief (including compensatory
				and punitive damages subject to the provisions of subparagraph (B)), attorney’s
				fees (including expert fees), and costs.
								(B)(i)If an agent or employee
				of a covered entity engages in unlawful harassment under a program or activity
				that results in a tangible action to the aggrieved person, damages shall be
				available against the covered entity.
									(ii)If an agent or employee of a covered
				entity engages in unlawful harassment under a program or activity that results
				in no tangible action to the aggrieved person, no damages shall be available
				against the covered entity if it can demonstrate that—
										(I)it exercised reasonable care to
				prevent and correct promptly any harassment based on age; and
										(II)the aggrieved person unreasonably
				failed to take advantage of preventive or corrective opportunities offered by
				the covered entity that—
											(aa)would likely have provided redress
				and avoided the harm described by the aggrieved person; and
											(bb)would not have exposed the
				aggrieved person to undue risk, effort, or expense.
											(iii)If a person who is not an agent or
				employee of a covered entity subjects an aggrieved person to unlawful
				harassment under a program or activity, and the covered entity knew or should
				have known of the harassment, no damages shall be available against the covered
				entity if it can demonstrate that it exercised reasonable care to prevent and
				correct promptly any harassment based on age.
									(iv)For purposes of clauses (ii) and
				(iii), a showing that the covered entity has exercised reasonable care to
				prevent and correct promptly any harassment based on age includes a
				demonstration by the covered entity that it has—
										(I)established, adequately publicized,
				and enforced an effective, comprehensive, harassment prevention policy and
				complaint procedure that is likely to provide redress and avoid harm without
				exposing the person subjected to the harassment to undue risk, effort, or
				expense;
										(II)undertaken prompt, thorough, and
				impartial investigations pursuant to its complaint procedure; and
										(III)taken immediate and appropriate
				corrective action designed to stop harassment that has occurred, correct its
				effects on the aggrieved person, and ensure that the harassment does not
				recur.
										(v)Punitive damages shall not be
				available under this paragraph against a government, government agency, or
				political subdivision.
									(C)As used in this paragraph:
									(i)The term demonstrates
				means meets the burdens of production and persuasion.
									(ii)The term tangible action
				means—
										(I)a significant adverse change in an
				individual’s status caused by an agent or employee of a covered entity with
				regard to the individual’s participation in, access to, or enjoyment of, the
				benefits of a program or activity; or
										(II)an explicit or implicit condition
				by an agent or employee of a covered entity on an individual’s participation
				in, access to, or enjoyment of, the benefits of a program or activity based on
				the individual’s submission to the harassment.
										(iii)The term unlawful
				harassment means harassment that is unlawful under this
				title.
									.
					(d)Rehabilitation Act of 1973Section
			 504(e) of the Rehabilitation Act of
			 1973, as added by section 104, is amended by adding at the end the
			 following:
						
							(3)(A)In an action brought
				against a covered entity by (including on behalf of) an aggrieved person who
				has been subjected to unlawful harassment under a program or activity, the
				aggrieved person may recover equitable and legal relief (including compensatory
				and punitive damages subject to the provisions of subparagraph (B)), attorney’s
				fees (including expert fees), and costs.
								(B)(i)If an agent or employee
				of a covered entity engages in unlawful harassment under a program or activity
				that results in a tangible action to the aggrieved person, damages shall be
				available against the covered entity.
									(ii)If an agent or employee of a covered
				entity engages in unlawful harassment under a program or activity that results
				in no tangible action to the aggrieved person, no damages shall be available
				against the covered entity if it can demonstrate that—
										(I)it exercised reasonable care to
				prevent and correct promptly any harassment based on disability; and
										(II)the aggrieved person unreasonably
				failed to take advantage of preventive or corrective opportunities offered by
				the covered entity that—
											(aa)would likely have provided redress
				and avoided the harm described by the aggrieved person; and
											(bb)would not have exposed the
				aggrieved person to undue risk, effort, or expense.
											(iii)If a person who is not an agent or
				employee of a covered entity subjects an aggrieved person to unlawful
				harassment under a program or activity, and the covered entity knew or should
				have known of the harassment, no damages shall be available against the covered
				entity if it can demonstrate that it exercised reasonable care to prevent and
				correct promptly any harassment based on disability.
									(iv)For purposes of clauses (ii) and
				(iii), a showing that the covered entity has exercised reasonable care to
				prevent and correct promptly any harassment based on disability includes a
				demonstration by the covered entity that it has—
										(I)established, adequately publicized,
				and enforced an effective, comprehensive, harassment prevention policy and
				complaint procedure that is likely to provide redress and avoid harm without
				exposing the person subjected to the harassment to undue risk, effort, or
				expense;
										(II)undertaken prompt, thorough, and
				impartial investigations pursuant to its complaint procedure; and
										(III)taken immediate and appropriate
				corrective action designed to stop harassment that has occurred, correct its
				effects on the aggrieved person, and ensure that the harassment does not
				recur.
										(v)Punitive damages shall not be
				available under this paragraph against a government, government agency, or
				political subdivision.
									(C)As used in this paragraph:
									(i)The term demonstrates
				means meets the burdens of production and persuasion.
									(ii)The term tangible action
				means—
										(I)a significant adverse change in an
				individual’s status caused by an agent or employee of a covered entity with
				regard to the individual’s participation in, access to, or enjoyment of, the
				benefits of a program or activity; or
										(II)an explicit or implicit condition
				by an agent or employee of a covered entity on an individual’s participation
				in, access to, or enjoyment of, the benefits of a program or activity based on
				the individual’s submission to the harassment.
										(iii)The term unlawful
				harassment means harassment that is unlawful under this
				section.
									.
					113.ConstructionNothing in this subtitle, including any
			 amendment made by this subtitle, shall be construed to limit the scope of the
			 class of persons who may be subjected to civil actions under the covered civil
			 rights provisions.
				114.Effective
			 date
					(a)In
			 GeneralThis subtitle, and the amendments made by this subtitle,
			 take effect on the date of enactment of this Act.
					(b)ApplicationThis
			 subtitle, and the amendments made by this subtitle, apply to all actions or
			 proceedings pending on or after the date of enactment of this Act.
					IIEMPLOYER
			 ACCOUNTABILITY FOR DISCRIMINATION BASED ON MILITARY SERVICE
			201.Amendment to
			 the Uniformed Services Employment and Reemployment Rights Act of 1994
				(a)FindingsCongress
			 makes the following findings:
					(1)The Federal
			 Government has an important interest in attracting and training a military to
			 provide for the National defense. The Constitution grants Congress the power to
			 raise and support an army for purposes of the common defense. The Nation’s
			 military readiness requires that all members of the Armed Forces, including
			 those employed in State programs and activities, be able to serve without
			 jeopardizing their civilian employment opportunities.
					(2)The Uniformed
			 Services Employment and Reemployment Rights Act of 1994, commonly referred to
			 as USERRA and codified as chapter 43 of title 38, United States
			 Code, is intended to safeguard the reemployment rights of members of the
			 uniformed services (as that term is defined in section 4303(16) of title 38,
			 United States Code) and to prevent discrimination against any person who is a
			 member of, applies to be a member of, performs, has performed, applies to
			 perform, or has an obligation to perform service in a uniformed service.
			 Effective enforcement of the Act depends on the ability of private individuals
			 to enforce its provisions in court.
					(3)In Seminole Tribe
			 of Florida v. Florida, 517 U.S. 44 (1996), the Supreme Court held that
			 congressional legislation, enacted pursuant to the portion of section 8 of
			 article I of the Constitution relating to regulation of Commerce among the
			 several States, cannot abrogate the immunity of States under the 11th amendment
			 to the Constitution. Some courts have interpreted Seminole Tribe of Florida v.
			 Florida as a basis for denying relief to persons affected by a State violation
			 of USERRA. In addition, in Alden v. Maine 527 U.S. 706, 712 (1999), the Supreme
			 Court held that this immunity also prohibits the Federal Government from
			 subjecting non-consenting states to private suits for damages in state
			 courts. As a result, although USERRA specifically provides that a
			 person may commence an action for relief against a State for its violation of
			 that Act, persons harmed by State violations of that Act lack important
			 remedies to vindicate the rights and benefits that are available to all other
			 persons covered by that Act. Unless a State chooses to waive sovereign
			 immunity, or the Attorney General brings an action on their behalf, persons
			 affected by State violations of USERRA may have no adequate Federal remedy for
			 such violations.
					(4)A failure to
			 provide a private right of action by persons affected by State violations of
			 USERRA would leave vindication of their rights and benefits under that Act
			 solely to Federal agencies, which may fail to take necessary and appropriate
			 action because of administrative overburden or other reasons. Action by
			 Congress to specify such a private right of action ensures that persons
			 affected by State violations of USERRA have a remedy if they are denied their
			 rights and benefits under that Act.
					(b)Clarification
			 of Right of Action Under USERRASection 4323 of title 38, United
			 States Code, is amended—
					(1)in subsection
			 (b), by striking paragraph (2) and inserting the following new paragraph
			 (2):
						
							(2)In the case of an action against a
				State (as an employer) by a person, the action may be brought in a district
				court of the United States or State court of competent
				jurisdiction.
							;
					(2)by redesignating
			 subsection (j) as subsection (k); and
					(3)by inserting
			 after subsection (i) the following new subsection (j):
						
							(j)(1)(A)A State’s receipt or
				use of Federal financial assistance for any program or activity of a State
				shall constitute a waiver of sovereign immunity, under the 11th amendment to
				the Constitution or otherwise, to a suit brought by an employee of that program
				or activity under this chapter for the rights or benefits authorized the
				employee by this chapter.
									(B)In this paragraph, the term
				program or activity has the meaning given the term in section 309
				of the Age Discrimination Act of
				1975 (42 U.S.C. 6107).
									(2)An official of a State may be sued in
				the official capacity of the official by any person covered by paragraph (1)
				who seeks injunctive relief against a State (as an employer) under subsection
				(e). In such a suit the court may award to the prevailing party those costs
				authorized by section 722 of the Revised Statutes (42 U.S.C.
				1988).
								.
					IIIEMPLOYER
			 ACCOUNTABILITY FOR AGE DISCRIMINATION
			301.Short
			 titleThis title may be cited
			 as the Older Workers’ Rights Restoration Act of 2008.
			302.FindingsCongress finds the following:
				(1)(A)Age discrimination in
			 employment remains a serious problem both nationally and among State agencies,
			 and has invidious effects on its victims, the labor force, and the economy as a
			 whole.
					(B)For example, age discrimination in
			 employment—
						(i)increases the risk of unemployment
			 among older workers, who will as a result be more likely to be dependent on
			 government resources;
						(ii)prevents the best use of available
			 labor resources;
						(iii)adversely affects the morale and
			 productivity of older workers; and
						(iv)perpetuates unwarranted
			 stereotypes about the abilities of older workers.
						(C)As a result, the Federal Government
			 has an important interest in ensuring that Federal financial assistance is not
			 used to subsidize or facilitate violations of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 621 et seq.) (referred to in this section as
			 the ADEA).
					(2)Private civil
			 suits by the victims of employment discrimination have been a crucial tool for
			 enforcement of the ADEA since the enactment of that Act. In Kimel v. Florida
			 Board of Regents, 528 U.S. 62 (2000), however, the Supreme Court held that
			 Congress had not abrogated State sovereign immunity to suits by individuals
			 under the ADEA.
				(3)As a result of
			 the Kimel decision, although age-based discrimination by State employers
			 remains unlawful, the victims of such discrimination lack important remedies
			 for vindication of their rights that are available to all other employees
			 covered under that Act, including employees in the private sector, local
			 government, and the Federal Government. In the absence of the deterrent effect
			 that such remedies provide, there is a greater likelihood that entities
			 carrying out programs and activities receiving Federal financial assistance
			 will use that assistance to violate that Act, or that the assistance will
			 otherwise subsidize or facilitate violations of that Act.
				(4)The Supreme Court
			 has upheld Congress’s authority to condition receipt of Federal financial
			 assistance on acceptance by the States or other covered entities of conditions
			 regarding or related to the use of that assistance, as in Cannon v. University
			 of Chicago, 441 U.S. 677 (1979). The Court has further recognized that Congress
			 may require a State, as a condition of receipt of Federal financial assistance,
			 to waive the State’s sovereign immunity to suits for a violation of Federal
			 law, as in College Savings Bank v. Florida Prepaid Postsecondary Education
			 Expense Board, 527 U.S. 666 (1999). In the wake of the Kimel decision, in order
			 to assure compliance with, and to provide effective remedies for violations of,
			 the ADEA in State programs or activities receiving or using Federal financial
			 assistance, and in order to ensure that Federal financial assistance does not
			 subsidize or facilitate violations of the ADEA, it is necessary to require such
			 a waiver as a condition of receipt or use of that assistance.
				(5)A State’s receipt
			 or use of Federal financial assistance in any program or activity of a State
			 will constitute a limited waiver of sovereign immunity under section 7(g) of
			 the ADEA (as added by section 304). The waiver will not eliminate a State’s
			 immunity with respect to programs or activities that do not receive or use
			 Federal financial assistance. The State will waive sovereign immunity only with
			 respect to suits under the ADEA brought by employees within the programs or
			 activities that receive or use that assistance. With regard to those programs
			 and activities that are covered by the waiver, the State employees will be
			 accorded only the same remedies that are accorded to other covered employees
			 under the ADEA.
				(6)The Supreme Court
			 has repeatedly held that State sovereign immunity does not bar suits for
			 prospective injunctive relief brought against State officials, as in Ex parte
			 Young (209 U.S. 123 (1908)). Clarification of the language of the ADEA will
			 confirm that Act authorizes such suits. The injunctive relief available in such
			 suits will continue to be no broader than the injunctive relief that was
			 available under that Act before the Kimel decision, and that is available to
			 all other employees under that Act.
				(7)In 1991, Congress
			 reaffirmed that title VII of the Civil Rights
			 Act of 1964 permits victims of employment bias to state a cause of
			 action for disparate impact discrimination when it added a provision to title
			 VII of the Civil Rights Act of 1964
			 to clarify the burden of proof in disparate impact cases in section 703(k) of
			 the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–2(k)).
				(8)In Smith v. City
			 of Jackson, 544 U.S. 228 (2005), the Supreme Court held that the ADEA permits
			 older workers to state a cause of action for disparate impact discrimination.
			 The Smith Court incorrectly held, however, that the scope of disparate impact
			 claims is narrower under the ADEA than under title VII. Congress did not intend
			 the ADEA to be interpreted to provide older workers less protections against
			 discrimination than those protected under title VII of the
			 Civil Rights Act of 1964. As a
			 result, it is necessary to clarify the burden of proof in a disparate impact
			 case under the ADEA.
				303.PurposesThe purposes of this title are—
				(1)to provide to
			 State employees in programs or activities that receive or use Federal financial
			 assistance the same rights and remedies for practices violating the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.) as are
			 available to other employees under that Act, and that were available to State
			 employees prior to the Supreme Court’s decision in Kimel v. Florida Board of
			 Regents, 528 U.S. 62 (2000);
				(2)to provide that
			 the receipt or use of Federal financial assistance for a program or activity
			 constitutes a State waiver of sovereign immunity from suits by employees within
			 that program or activity for violations of the Age Discrimination in Employment
			 Act of 1967;
				(3)to affirm that
			 suits for injunctive relief are available against State officials in their
			 official capacities for violations of the Age Discrimination in Employment Act
			 of 1967; and
				(4)to clarify the
			 disparate impact standard of proof in claims under the Age Discrimination in
			 Employment Act of 1967.
				304.Remedies for
			 State employeesSection 7 of
			 the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626) is amended by
			 adding at the end the following:
				
					(g)(1)(A)A State’s receipt or
				use of Federal financial assistance for any program or activity of a State
				shall constitute a waiver of sovereign immunity, under the 11th amendment to
				the Constitution or otherwise, to a suit brought by an employee of that program
				or activity under this Act for equitable, legal, or other relief authorized
				under this Act.
							(B)In this paragraph, the term
				program or activity has the meaning given the term in section 309
				of the Age Discrimination Act of
				1975 (42 U.S.C. 6107).
							(2)An official of a State may be sued in
				the official capacity of the official by any employee who has complied with the
				procedures of subsections (d) and (e), for injunctive relief that is authorized
				under this Act. In such a suit the court may award to the prevailing party
				those costs authorized by section 722 of the Revised Statutes (42 U.S.C.
				1988).
						.
			305.Disparate
			 impact claimsSection 4 of the
			 Age Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by
			 adding at the end the following:
				
					(n)(1)Discrimination based on
				disparate impact is established under this Act only if—
							(A)an aggrieved party demonstrates that
				an employer, employment agency, or labor organization has a policy or practice
				that causes a disparate impact on the basis of age and the employer, employment
				agency, or labor organization fails to demonstrate that the challenged policy
				or practice is based on reasonable factors that are job-related and consistent
				with business necessity other than age; or
							(B)the aggrieved party demonstrates
				(consistent with the demonstration standard under title VII of the
				Civil Rights Act of 1964 (42 U.S.C.
				2000e et seq.) with respect to an alternative employment
				practice) that a less discriminatory alternative policy or practice
				exists, and the employer, employment agency, or labor organization refuses to
				adopt such alternative policy or practice.
							(2)(A)With respect to
				demonstrating that a particular policy or practice causes a disparate impact as
				described in paragraph (1)(A), the aggrieved party shall demonstrate that each
				particular challenged policy or practice causes a disparate impact, except that
				if the aggrieved party demonstrates to the court that the elements of an
				employer, employment agency, or labor organization’s decisionmaking process are
				not capable of separation for analysis, the decisionmaking process may be
				analyzed as one policy or practice.
							(B)If the employer, employment agency,
				or labor organization demonstrates that a specific policy or practice does not
				cause the disparate impact, the employer, employment agency, or labor
				organization shall not be required to demonstrate that such policy or practice
				is necessary to the operation of its business.
							(3)A demonstration that a policy or
				practice is necessary to the operation of the employer, employment agency, or
				labor organization’s business may not be used as a defense against a claim of
				intentional discrimination under this Act.
						(4)In this subsection, the term
				demonstrates means meets the burdens of production and
				persuasion.
						.
			306.Effective
			 date
				(a)Waiver of
			 Sovereign ImmunityWith respect to a particular program or
			 activity, section 7(g)(1) of the Age Discrimination in Employment Act of 1967
			 (29 U.S.C. 626(g)(1)) applies to conduct occurring on or after the day, after
			 the date of enactment of this title, on which a State first receives or uses
			 Federal financial assistance for that program or activity.
				(b)Suits Against
			 OfficialsSection 7(g)(2) of the Age Discrimination in Employment
			 Act of 1967 (29 U.S.C. 626(g)(2)) applies to any suit pending on or after the
			 date of enactment of this title.
				IVIMPROVED
			 ACCOUNTABILITY FOR OTHER VIOLATIONS OF CIVIL RIGHTS AND WORKERS’
			 RIGHTS
			AAir Carrier
			 Access Act of 1986 Amendment
				401.FindingsCongress finds the following:
					(1)Relying on the
			 Supreme Courts's decision in Alexander v. Sandoval, 532 U.S. 275 (2001), some
			 courts have erroneously held that when Congress passed the Air Carrier Access
			 Act of 1986 (Public Law 99–435; 100 Stat. 1080), adding a provision now
			 codified at section 41705 of title 49, United States Code (referred to in this
			 subtitle as the ACAA), Congress did not intend to create a
			 private right of action with which individuals with disabilities could sue air
			 carriers in Federal court for discrimination on the basis of disability. Love
			 v. Delta Air Lines, 310 F. 3d 1347 (11th Cir. 2002)
					(2)The absence of a
			 private right of action leaves enforcement of the ACAA solely in the hands of
			 the Department of Transportation, which is overburdened and lacks the resources
			 to investigate, prosecute violators for, and remediate all of the violations of
			 the rights of travelers who are individuals with disabilities. Nor can the
			 Department of Transportation bring an action that will redress the injury of an
			 individual resulting from such a violation. The Department of Transportation
			 can take action that fines an air carrier or requires the air carrier to obey
			 the law in the future, but the Department is not authorized to issue orders
			 that redress the injuries sustained by individual air passengers. Action by
			 Congress is necessary to ensure that individuals with disabilities will have
			 adequate remedies available when air carriers violate the ACAA (including its
			 regulations), and only courts may provide this redress to individuals.
					(3)When an air
			 carrier violates the ACAA and discriminates against an individual with a
			 disability, frequently the only way to compensate that individual for the harm
			 the individual has suffered is through an award of money damages.
					(4)Unlike other
			 civil rights statutes, the ACAA does not contain a fee-shifting provision under
			 which a prevailing plaintiff can be awarded attorney’s fees. Action by Congress
			 is necessary to correct this anomaly. The availability of attorney’s fees is
			 essential to ensuring that persons who have been aggrieved by violations of the
			 ACAA can enforce their rights. The inclusion of a fee-shifting provision in the
			 ACAA will permit individuals to serve as private attorneys general, a necessary
			 role on which enforcement of civil rights statutes depends.
					402.Civil
			 actionSection 41705 of title
			 49, United States Code, is amended by adding at the end the following:
					
						(d)Civil
				Action(1)Any person aggrieved by
				an air carrier’s violation of subsection (a) (including any regulation
				implementing such subsection) may bring a civil action in the district court of
				the United States in the district in which the aggrieved person resides, in the
				district containing the air carrier’s principal place of business, or in the
				district in which the violation took place. Any such action must be commenced
				within 2 years after the date of the violation.
							(2)In any civil action brought by an
				aggrieved person pursuant to paragraph (1), the plaintiff may obtain both
				equitable and legal relief, including compensatory and punitive damages. The
				court in such action shall, in addition to such relief awarded to a prevailing
				plaintiff, award reasonable attorney’s fees, reasonable expert fees, and costs
				of the action to the
				plaintiff.
							.
				BPrevailing
			 Party
				411.Short
			 titleThis subtitle may be
			 cited as the Settlement Encouragement and Fairness Act.
				412.Definition of
			 prevailing party
					(a)In
			 GeneralChapter 1 of title 1, United States Code, is amended by
			 adding at the end the following:
						
							9.Definition of
				prevailing party
								(a)In determining
				the meaning of any Act of Congress, or of any ruling, regulation, or
				interpretation of the various administrative bureaus and agencies of the United
				States, or of any judicial or administrative rule, which provides for the
				recovery of attorney’s fees, the term prevailing party shall
				include, in addition to a party who substantially prevails through a judicial
				or administrative judgment or order, or an enforceable written agreement, a
				party whose pursuit of a nonfrivolous claim or defense was a catalyst for a
				voluntary or unilateral change in position by the opposing party that provides
				any significant part of the relief sought.
								(b)(1)If an Act, ruling,
				regulation, interpretation, or rule described in subsection (a) requires a
				defendant, but not a plaintiff, to satisfy certain different or additional
				criteria to qualify for the recovery of attorney’s fees, subsection (a) shall
				not affect the requirement that such defendant satisfy such criteria.
									(2)If an Act, ruling, regulation,
				interpretation, or rule described in subsection (a) requires a party to satisfy
				certain criteria, unrelated to whether or not such party has prevailed, to
				qualify for the recovery of attorney’s fees, subsection (a) shall not affect
				the requirement that such party satisfy such
				criteria.
									.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 1 of
			 title 1, United States Code, is amended by adding at the end the following new
			 item:
						
							
								9. Definition of prevailing
				party.
							
							.
					(c)ApplicationSection
			 9 of title 1, United States Code, as added by this Act, shall apply to any case
			 pending or filed on or after the date of enactment of this subtitle.
					CArbitration
				421.Short
			 titleThis subtitle may be
			 cited as the Preservation of Civil Rights Protections Act of
			 2008.
				422.Amendment to
			 Federal Arbitration ActSection 1 of title 9, United States Code, is
			 amended by striking of seamen and all that follows through
			 commerce.
				423.Unenforceability
			 of arbitration clauses in employment contracts
					(a)Protection of
			 Employee RightsNotwithstanding any other provision of law, any
			 clause of any agreement between an employer and an employee that requires
			 arbitration of a dispute arising under the Constitution or laws of the United
			 States shall not be enforceable.
					(b)Exceptions
						(1)Waiver or
			 consent after dispute arisesSubsection (a) shall not apply with
			 respect to any dispute if, after such dispute arises, the parties involved
			 knowingly and voluntarily consent to submit such dispute to arbitration.
						(2)Collective
			 bargaining agreementsSubsection (a) shall not preclude the
			 enforcement of any of the rights or terms of a valid collective bargaining
			 agreement.
						424.Application of
			 amendmentsThis subtitle and
			 the amendment made by section 422 shall apply with respect to all employment
			 contracts in force before, on, or after the date of enactment of this
			 subtitle.
				DExpert Witness
			 Fees
				431.PurposeThe purpose of this subtitle is to allow
			 recovery of expert fees by prevailing parties under civil rights fee-shifting
			 statutes.
				432.FindingsCongress finds the following:
					(1)This subtitle is
			 made necessary by the decision of the Supreme Court in West Virginia University
			 Hospitals Inc. v. Casey, 499 U.S. 83 (1991). In Casey, the Court, per Justice
			 Scalia, ruled that expert fees were not recoverable under section 722 of the
			 Revised Statutes (42 U.S.C. 1988), as amended by the Civil Rights Attorney’s
			 Fees Awards Act of 1976 (Public Law 94–559; 90 Stat. 2641), because the
			 amendment made by the Civil Rights Attorney’s Fees Awards Act of 1976 expressly
			 authorized an award of an attorney’s fee to a prevailing party
			 but said nothing expressly about expert fees.
					(2)This subtitle is
			 especially necessary both because of the important roles played by experts in
			 civil rights litigation and because expert fees often represent a major cost of
			 the litigation.
					(3)In the Civil
			 Rights Act of 1991 (Public Law 102–166; 105 Stat. 1071), Congress amended title
			 VII of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e et seq.) and section 722 of the Revised Statutes (42 U.S.C.
			 1988) to include express authorizations of the recovery of expert fees in
			 successful employment discrimination litigation. It is long past time to ensure
			 that expert fees are available in Federal litigation under other civil rights
			 statutes.
					433.Effective
			 provisions
					(a)Section
			 722 of the Revised
			 StatutesSection 722 of the Revised Statutes (42 U.S.C. 1988) is
			 amended—
						(1)in subsection
			 (b), by inserting (including expert fees) after
			 attorney’s fee; and
						(2)by striking
			 subsection (c).
						(b)Fair Labor
			 Standards Act of 1938Section 16(b) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 216(b)) is amended by inserting (including expert
			 fees) after attorney’s fee.
					(c)Fair Housing ActTitle VIII of the
			 Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) is amended—
						(1)in section
			 812(p), by inserting (including expert fees) after
			 attorney’s fee;
						(2)in section
			 813(c)(2), by inserting (including expert fees) after
			 attorney’s fee; and
						(3)in section
			 814(d)(2), by inserting (including expert fees) after
			 attorney’s fee.
						(d)IDEASection
			 615(i)(3)(B) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1415(i)(3)(B)) is amended by inserting (including expert fees)
			 after reasonable attorney’s fees.
					(e)Civil Rights Act of 1964Section
			 204(b) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000a–3(b)) is amended by inserting
			 (including expert fees) after attorney’s
			 fee.
					(f)Rehabilitation Act of 1973Section
			 505(b) of the Rehabilitation Act of
			 1973 (29 U.S.C. 794a(b)) is amended by inserting (including
			 expert fees) after attorney’s fee.
					(g)Equal Credit
			 Opportunity ActSection 706(d) of the Equal Credit Opportunity
			 Act (15 U.S.C. 1691e(d)) is amended by inserting (including expert
			 fees) after attorney’s fee.
					(h)Fair Credit Reporting ActThe
			 Fair Credit Reporting Act (15 U.S.C.
			 1681 et seq.) is amended—
						(1)in section
			 616(a)(3), by inserting (including expert fees) after
			 attorney’s fees; and
						(2)in section
			 617(a)(2), by inserting (including expert fees) after
			 attorney’s fees.
						(i)Freedom of
			 Information ActSection 552(a)(4)(E) of title 5, United States
			 Code, is amended by inserting (including expert fees) after
			 attorney fees.
					(j)Privacy
			 ActSection 552a(g) of title 5, United States Code, is
			 amended—
						(1)in paragraph
			 (2)(B), by inserting (including expert fees) after
			 attorney fees;
						(2)in paragraph
			 (3)(B), by inserting (including expert fees) after
			 attorney fees; and
						(3)in paragraph
			 (4)(B), by inserting (including expert fees) after
			 attorney fees.
						(k)Truth in
			 Lending ActSection 130(a)(3) of the Truth in Lending Act (15
			 U.S.C. 1640(a)(3)) is amended by inserting (including expert
			 fees) after attorney’s fee.
					EEqual Remedies
			 Act of 2008
				441.Short
			 titleThis subtitle may be
			 cited as the Equal Remedies Act of 2008.
				442.Equalization
			 of remediesSection 1977A of
			 the Revised Statutes (42 U.S.C. 1981a) is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraph (4) as paragraph (3); and
						(2)in subsection
			 (c), by striking section— and all that follows through the
			 period, and inserting section, any party may demand a jury
			 trial..
					FProhibitions
			 Against Sex Discrimination
				451.FindingsCongress makes the following
			 findings:
					(1)Women have
			 entered the workforce in record numbers.
					(2)Even today, women
			 earn significantly lower pay than men for work on jobs that require equal
			 skill, effort, and responsibility and that are performed under similar working
			 conditions. These pay disparities exist in both the private and governmental
			 sectors. In many instances, the pay disparities can only be due to continued
			 intentional discrimination or the lingering effects of past
			 discrimination.
					(3)The existence of
			 such pay disparities—
						(A)depresses the
			 wages of working families who rely on the wages of all members of the family to
			 make ends meet;
						(B)prevents the
			 optimum utilization of available labor resources;
						(C)burdens commerce
			 and the free flow of goods in commerce; and
						(D)in many
			 instances, may deprive workers of equal protection on the basis of sex in
			 violation of the 5th and 14th amendments.
						(4)Artificial
			 barriers to the elimination of discrimination in the payment of wages on the
			 basis of sex continue to exist decades after the enactment of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 201 et seq.) and the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000a et seq.).
					452.Enhanced
			 enforcement of equal pay requirements
					(a)Required
			 Demonstration for Affirmative DefenseSection 6(d)(1) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) is amended by striking “(iv)
			 a differential” and all that follows through the period and inserting the
			 following: “(iv) a differential based on a bona fide factor other than sex,
			 such as education, training or experience, except that this clause shall apply
			 only if—
						
							(I)the employer demonstrates that—
								(aa)such factor—
									(AA)is job-related with respect to the
				position in question; or
									(BB)furthers a legitimate business purpose,
				except that this item shall not apply where the employee demonstrates that an
				alternative employment practice exists that would serve the same business
				purpose without producing such differential and that the employer has refused
				to adopt such alternative practice; and
									(bb)such factor was actually applied
				and used reasonably in light of the asserted justification; and
								(II)upon the employer succeeding under
				subclause (I), the employee fails to demonstrate that the differential produced
				by the reliance of the employer on such factor is itself the result of
				discrimination on the basis of sex by the employer.
							An
				employer that is not otherwise in compliance with this paragraph may not reduce
				the wages of any employee in order to achieve such
				compliance..
					(b)Application of
			 ProvisionsSection 6(d)(1) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 206(d)(1)) is amended by adding at the end the following:
			 The provisions of this subsection shall apply to applicants for
			 employment if such applicants, upon employment by the employer, would be
			 subject to any provisions of this section..
					(c)Elimination of
			 Establishment RequirementSection 6(d) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206(d)) is amended—
						(1)by striking
			 , within any establishment in which such employees are
			 employed,; and
						(2)by striking
			 in such establishment each place it appears.
						(d)Nonretaliation
			 ProvisionSection 15(a)(3) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 215(a)(3)) is amended—
						(1)by striking
			 or has each place it appears and inserting has;
			 and
						(2)by inserting
			 before the semicolon the following: , or has inquired about, discussed,
			 or otherwise disclosed the wages of the employee or another employee, or
			 because the employee (or applicant) has made a charge, testified, assisted, or
			 participated in any manner in an investigation, proceeding, hearing, or action
			 under section 6(d).
						(e)Enhanced
			 PenaltiesSection 16(b) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(b)) is amended—
						(1)by inserting
			 after the first sentence the following: Any employer who violates
			 section 6(d) shall additionally be liable for such compensatory or punitive
			 damages as may be appropriate, except that the United States shall not be
			 liable for punitive damages.;
						(2)in the sentence
			 beginning An action to, by striking either of the
			 preceding sentences and inserting any of the preceding sentences
			 of this subsection;
						(3)in the sentence
			 beginning No employees shall, by striking No
			 employees and inserting Except with respect to class actions
			 brought to enforce section 6(d), no employee;
						(4)by inserting
			 after the sentence referred to in paragraph (3), the following:
			 Notwithstanding any other provision of Federal law, any action brought
			 to enforce section 6(d) may be maintained as a class action as provided by the
			 Federal Rules of Civil Procedure.; and
						(5)in the sentence
			 beginning The court in—
							(A)by striking
			 in such action and inserting in any action brought to
			 recover the liability prescribed in any of the preceding sentences of this
			 subsection; and
							(B)by inserting
			 before the period the following: , including expert fees.
							(f)Action by
			 SecretarySection 16(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 216(c)) is amended—
						(1)in the first
			 sentence—
							(A)by inserting
			 or, in the case of a violation of section 6(d), additional compensatory
			 or punitive damages, before and the agreement;
			 and
							(B)by inserting
			 before the period the following: , or such compensatory or punitive
			 damages, as appropriate;
							(2)in the second
			 sentence, by inserting before the period the following: and, in the case
			 of a violation of section 6(d), additional compensatory or punitive
			 damages;
						(3)in the third
			 sentence, by striking the first sentence and inserting
			 the first or second sentence; and
						(4)in the last
			 sentence—
							(A)by striking
			 “commenced in the case” and inserting “commenced—
								
									(1)in the
				case
									;
							(B)by striking the
			 period and inserting ; or; and
							(C)by adding at the
			 end the following:
								
									(2)in the case of a
				class action brought to enforce section 6(d), on the date on which the
				individual becomes a party plaintiff to the class
				action.
									.
							GProtections for
			 Workers
				1Protection for
			 Undocumented Workers
					461.FindingsCongress finds the following:
						(1)The National
			 Labor Relations Act (29 U.S.C. 151 et seq.) (in this chapter referred to as the
			 NLRA), enacted in 1935, guarantees the right of employees to
			 organize and to bargain collectively with their employers. The NLRA implements
			 the national labor policy of assuring free choice and encouraging collective
			 bargaining as a means of maintaining industrial peace. The National Labor
			 Relations Board (in this chapter referred to as the NLRB) was
			 created by Congress to enforce the provisions of the NLRA.
						(2)Under section 8
			 of the NLRA, employers are prohibited from discriminating against employees
			 in regard to hire or tenure of employment or any term or condition of
			 employment to encourage or discourage membership in any labor
			 organization. (29 U.S.C. 158(a)(3)). Employers who violate these
			 provisions are subject to a variety of sanctions, including reinstatement of
			 workers found to be illegally discharged because of their union support or
			 activity and provision of backpay to those employees. Such sanctions serve to
			 remedy and deter illegal actions by employers.
						(3)In Hoffman
			 Plastic Compounds Inc. v. NLRB, 535 U.S. 137 (2002), the Supreme Court held by
			 a 5 to 4 vote that Federal immigration policy, as articulated in amendments
			 made by the Immigration Reform and Control Act of 1986 (Public Law 99–603; 100
			 Stat. 3359), prevented the NLRB from awarding backpay to an undocumented
			 immigrant who was discharged in violation of the NLRA because of his support
			 for union representation at his workplace.
						(4)The decision in
			 Hoffman has an impact on all employees, regardless of immigration or
			 citizenship status, who try to improve their working conditions. In the wake of
			 Hoffman Plastics, employers may be more likely to report to the Department of
			 Homeland Security minority workers, regardless of their immigration or
			 citizenship status, who pursue claims under the NLRA against their employers.
			 Fear that employers may retaliate against employees that exercise their rights
			 under the NLRA has a chilling effect on all employees who exercise their labor
			 rights.
						(5)The NLRA is not
			 the only Federal employment statute that provides for a backpay award as a
			 remedy for an unlawful discharge. For example, courts routinely award backpay
			 to employees who are found to have been discharged in violation of title VII of
			 the Civil Rights Act of 1964 (42
			 U.S.C. 2000e et seq.) or the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
			 seq.) (in retaliation for complaining about a failure to comply with the
			 minimum wage). In the wake of the Hoffman decision, defendant employers will
			 now argue that backpay awards to unlawfully discharged undocumented workers are
			 barred under Federal employment statutes and even under State employment
			 statutes.
						(6)Because the
			 Hoffman decision prevents the imposition of sanctions on employers who
			 discriminate against undocumented immigrant workers, employers are encouraged
			 to employ such workers for low-paying and dangerous jobs because they have no
			 legal redress for violations of the law. This creates an economic incentive for
			 employers to hire and exploit undocumented workers, which in turn tends to
			 undermine the living standards and working conditions of all Americans,
			 citizens and noncitizens alike.
						(7)The Hoffman
			 decision disadvantages many employers as well. Employers who are forced to
			 compete with firms that hire and exploit undocumented immigrant workers are
			 saddled with an economic disadvantage in the labor marketplace. The unintended
			 creation of an economic inducement for employers to exploit undocumented
			 immigrant workers gives those employers an unfair competitive advantage over
			 employers that treat workers lawfully and fairly.
						(8)The Court’s
			 decision in Hoffman makes clear that any perceived deficiency in
			 the NLRA’s existing remedial arsenal must be addressed by
			 congressional action[.] Hoffman Plastic Compounds Inc. v. NLRB,
			 535 U.S. 137, 152 (2002) (quoting Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 904
			 (1984)). In emphasizing the importance of back pay awards, Justice Breyer noted
			 that such awards against employers help[] to deter unlawful activity
			 that both labor laws and immigration laws seek to prevent. Hoffman
			 Plastic Compounds Inc. v. NLRB, 535 U.S. 137, 152 (2002). Because back pay
			 awards are designed both to remedy the individual’s private right to be free
			 from discrimination as well as to enforce the important public policy against
			 discriminatory employment practices, Congress must take the following
			 corrective action.
						462.Continued
			 application of backpay remedies
						(a)In
			 GeneralSection 274A(h) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(h)) is amended by adding at the end the following:
							
								(4)Backpay
				remediesBackpay or other monetary relief for unlawful employment
				practices shall not be denied to a present or former employee as a result of
				the employer’s or the employee’s—
									(A)failure to comply
				with the requirements of this section; or
									(B)violation of a
				provision of Federal law related to the employment verification system
				described in subsection (b) in establishing or maintaining the employment
				relationship.
									.
						(b)Effective
			 DateThe amendment made by subsection (a) shall apply to any
			 failure to comply or any violation that occurs prior to, on, or after the date
			 of enactment of this subtitle.
						2Fair Labor
			 Standards Act Amendments
					466.Short
			 titleThis chapter may be
			 cited as the Workers’ Minimum Wage and Overtime Rights Restoration Act
			 of 2008.
					467.FindingsCongress finds the following with respect to
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) (in this chapter
			 referred to as the FLSA):
						(1)Since 1974, the
			 FLSA has regulated States with respect to the payment of minimum wage and
			 overtime rates. In Garcia v. San Antonio Metropolitan Transit Authority, 469
			 U.S. 528 (1985), the Supreme Court upheld Congress’s constitutional authority
			 to regulate States in the payment of minimum wages and overtime. The
			 prohibitions of the FLSA remain in effect and continue to apply to the
			 States.
						(2)Wage and overtime
			 violations in employment remain a serious problem both nationally and among
			 State and other public and private entities receiving Federal financial
			 assistance, and has invidious effects on its victims, the labor force, and the
			 general welfare and economy as a whole. For example, 7 State governments have
			 no overtime laws at all. Fourteen State governments have minimum wage and
			 overtime laws; however, they exclude employees covered under the FLSA. As such,
			 public employees, since they are covered under the FLSA are not protected under
			 these State laws. Additionally, 4 States have minimum wage and overtime laws
			 which are inferior to the FLSA. Further, the Department of Labor continues to
			 receive a substantial number of wage and overtime charges against State
			 government employers.
						(3)Private civil
			 suits by the victims of employment law violations have been a crucial tool for
			 enforcement of the FLSA. In Alden v. Maine, 527 U.S. 706 (1999), however, the
			 Supreme Court held that Congress lacks the power under the 14th amendment to
			 the Constitution to abrogate State sovereign immunity to suits for legal relief
			 by individuals under the FLSA. The Federal Government has an important interest
			 in ensuring that Federal financial assistance is not used to facilitate
			 violations of the FLSA, and private civil suits for monetary relief are a
			 critical tool for advancing that interest.
						(4)After the Alden
			 decision, wage and overtime violations by State employers remain unlawful, but
			 victims of such violations lack important remedies for vindication of their
			 rights available to all other employees covered by the FLSA. In the absence of
			 the deterrent effect that such remedies provide, there is a great likelihood
			 that State entities carrying out federally funded programs and activities will
			 use Federal financial assistance to violate the FLSA, or that the Federal
			 financial assistance will otherwise subsidize or facilitate FLSA
			 violations.
						(5)The Supreme Court
			 has upheld Congress’s authority to condition receipt of Federal financial
			 assistance on acceptance by State or other covered entities of conditions
			 regarding or related to the use of those funds, as in Cannon v. University of
			 Chicago, 441 U.S. 677 (1979).
						(6)The Court has
			 further recognized that Congress may require State entities, as a condition of
			 receipt of Federal financial assistance, to waive their State sovereign
			 immunity to suits for a violation of Federal law, as in College Savings Bank v.
			 Florida Prepaid Postsecondary Education Expense Board, 527 U.S. 666
			 (1999).
						(7)In the wake of
			 the Alden decision, it is necessary, in order to foster greater compliance
			 with, and adequate remedies for violations of, the FLSA, particularly in
			 federally funded programs or activities operated by State entities, to require
			 State entities to consent to a waiver of State sovereign immunity as a
			 condition of receipt of such Federal financial assistance.
						(8)The Supreme Court
			 has repeatedly held that State sovereign immunity does not bar suits for
			 prospective injunctive relief brought against State officials acting in their
			 official capacity, as in Ex parte Young (209 U.S. 123 (1908)). The injunctive
			 relief available in such suits under the FLSA will continue to be the same as
			 that which was available under those laws prior to enactment of this
			 chapter.
						468.PurposesThe purposes of this chapter are—
						(1)to provide to
			 State employees in programs or activities that receive or use Federal financial
			 assistance the same rights and remedies for practices violating the FLSA as are
			 available to other employees under the FLSA, and that were available to State
			 employees prior to the Supreme Court’s decision in Alden v. Maine, 527 U.S. 706
			 (1999);
						(2)to provide that
			 the receipt or use of Federal financial assistance for a program or activity
			 constitutes a State waiver of sovereign immunity from suits by employees within
			 that program or activity for violations of the FLSA; and
						(3)to affirm that
			 suits for injunctive relief are available against State officials in their
			 official capacities for violations of the FLSA.
						469.Remedies for
			 State employeesSection 16 of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended by adding at
			 the end the following:
						
							(f)(1)A State’s receipt or
				use of Federal financial assistance for any program or activity of a State
				shall constitute a waiver of sovereign immunity, under the 11th amendment to
				the Constitution or otherwise, to a suit brought by an employee of that program
				or activity under this Act for equitable, legal, or other relief authorized
				under this Act.
								(2)In this subsection, the term
				program or activity has the meaning given the term in section 309
				of the Age Discrimination Act of
				1975 (42 U.S.C.
				6107).
								.
					
